--------------------------------------------------------------------------------

Exhibit 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement dated as of June 29, 2009 (this
“Agreement”) amends and restates in its entirety that certain Employment
Agreement made and entered into as of April 1, 2006 (the “Effective Date”), as
amended through December 2008, by and between BOOTS & COOTS SERVICES, LLC (the
“Company”) and DEWITT H. EDWARDS (“Employee”).


The Company hereby employs Employee and Employee accepts such employment on the
following terms and conditions:


1.             Termination of Consulting Agreement.  The Company and Employee
hereby agree that the Consulting Agreement, dated August 16, 2002 by and between
Boots & Coots International Well Control, Inc. (the “Parent Company” of Company)
and Oak Hollow Consulting, L.L.C. (of which Employee is the principal) and any
other services agreement, whether written or other (the “Consulting Agreement”),
if not previously terminated or expired, are hereby effectively terminated.


2.             Term.  Employee shall be employed by the Company for a period of
two (2) years from the Effective Date (the “Employment Term”).  The Employment
Term and this Agreement shall be automatically renewed for successive additional
two (2) year terms unless notice of termination is given in writing by either
party to the other party at least three (3) months prior to the expiration of
the initial term or any such renewal term.  As of the date of this Agreement,
the last renewal was April 1, 2008.


3.             Duties.  Employee shall initially hold the title of Executive
Vice President (EVP) and Chief Operating Officer, and shall perform such
services as are appropriate for such positions as established by the Board of
Directors and as the CEO of the Company may from time to time direct.  Employee
shall report directly to the CEO of the Company.  The duties of Employee shall
include, but not be limited to, corporate development and coordination of
products and services from all business units.  During the Employment Term,
Employee will not be required to permanently relocate without his agreement;
however Employee understands that regular travel will be an essential part of
his duties.


4.             Conduct of Employee.  During the Employment Term, Employee shall
devote his full business time, effort, skill and attention to the affairs of the
Company and its subsidiaries, will use his best efforts to promote the interests
of the Company, and will discharge his responsibilities in a diligent and
faithful manner, consistent with sound business practices.  Nothing in this
Agreement shall be deemed to preclude the Employee from participating in other
business, charitable or community opportunities if and to the extent that (i)
such business opportunities are not competitive with or similar to the business
of the Company, (ii) the Employee’s activities with respect to such
opportunities do not have a material adverse effect on the performance of the
Employee’s duties hereunder, (iii) the Employee’s activities pose no conflict of
interest as to the Employee’s responsibilities to the Company, and (iv) the
Employee’s activities with respect to such opportunity have been fully disclosed
in writing to the Company’s President.

 
 

--------------------------------------------------------------------------------

 

5.             Compensation.  In consideration of the work and other services
that Employee performs for the Company hereunder, the Company shall pay Employee
the following:


(a)           Base Salary.  During the Employment Term, the Company shall pay
Employee a gross annual base salary of not less than $220,000 (the “Base
Salary”), payable semi-monthly in accordance with the Company’s normal payroll
policies, subject to withholding for federal income tax, social security, state
and local taxes, if any, and any other sums that the Company may be legally
required to withhold.  The Base Salary shall be reviewed on an annual basis by
the Compensation Committee of the Board of Directors with the recommendation of
the CEO and the amount of such Base Salary shall be subject to increase on the
basis of the performance of the Employee and the performance of the Company.


(b)           Bonus.  Employee shall participate in the Company’s employee
incentive compensation program and any other additional executive compensation
plans adopted from time to time by the Board of Directors or a compensation
committee appointed by the Board of Directors, and the Board of Directors or the
compensation committee, as the case may be, shall have the authority to adjust
such participation upward or downward from time to time in its sole discretion.


(c)           Incentive Stock Plan.  From time to time, at the direction of the
Board of Directors of the Parent Company, or its compensation committee,
Employee shall be eligible to receive options to purchase shares of the Parent
Company’s Common Stock.  Within 60 days after the Effective Date, the Parent
Company issued to Employee 120,000 options to purchase the Parent Company’s
common stock at market value (determined as of the last closing price prior to
the date of issue of the options).  This grant shall be vested in annual
increments over three years and the options shall have a term of six years.


(d)           Retirement Plan.  Employee shall be eligible to participate in any
retirement or similar plans as may be adopted from time to time by the Company.


(e)           Medical, Life and Disability Insurance.  Employee will be
permitted to participate in the Company’s life, health and dental insurance
programs.  Employee acknowledges that the Company may seek to secure a policy of
Key Man life insurance on the life of Employee, with death benefits payable to
the Company.  Employee agrees to cooperate with the Company in securing the
same.


(f)            Other Benefits.  During the Employment Term, Employee shall be
entitled to participate in all employee benefit plans or to receive any
incentive bonuses, stock options or other benefits as may from time to time be
made available to the executives or general employees of the Company, in the
sole election of the Board of Directors.


6.             Vacation and Sick Leave.  Employee shall be entitled to take 4
weeks of paid vacation during each year of his employment hereunder.  Such
vacation shall be taken at such time, or times, as shall not be disruptive to
the business of the Company.  Scheduling shall be accomplished with the
CEO.  Employee shall be entitled to paid sick leave in accordance with Company
policies and procedures.

 
2

--------------------------------------------------------------------------------

 

7.             Expenses.  The Company shall reimburse Employee for all
reasonable expenses and disbursements incurred by Employee, and approved by the
President or his designee, in the performance of his duties hereunder, including
expenses for entertainment and travel, as are consistent with the policies and
procedures of the Company and Internal Revenue Service regulations.  Travel and
other expenses from Employee’s home to the Company’s office are not
included.  The Company shall furnish Employee with a cellular telephone at the
expense of the Company.


8.             Confidential Information.  Employee acknowledges that in the
course of employment by the Company, Employee will receive certain trade secrets
and confidential information belonging to the Company which the Company desires
to protect as confidential.  For the purposes of this Agreement, the term
“confidential information” shall mean information of any nature and in any form
which at the time is not generally known to those persons engaged in business
similar to that conducted by the Company.  Employee agrees that such information
is confidential and that he will not reveal such information to anyone other
than officers, directors, Employees or authorized agents of the Company.  Upon
termination of employment, for any reason, Employee shall surrender all papers,
documents and other property of the Company.


9.             Information, Ideas, Concepts, Improvements, Discoveries,
Inventions, etc.  Employee agrees that during the Employment Term he will
promptly disclose, in writing, all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, and whether or not
reduced to practice, which are conceived, developed, made or acquired by the
Employee, either individually, or jointly with others, and which relate to the
business, products or services of the Company, or any of its subsidiaries or
affiliates, irrespective of whether such information, idea, concept,
improvement, discovery or invention was conceived, developed, discovered or
acquired by Employee on the job, or elsewhere (collectively, the
“Inventions”).  The Company and Employee have agreed as follows regarding the
Inventions:


(a)           All inventions are, and shall be, the property of the Company.  In
this context, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings,
or materials of any time embodying any such Inventions are and shall be the sole
and exclusive property of the Company.


(b)           Employee hereby specifically sells, assigns and transfers to the
Company all of his worldwide right, title and interest in and to all such
Inventions, and any United States or foreign applications for patents,
inventor’s certificates or other industrial rights that may be filed thereon,
including divisions, continuations, continuations-in-part, reissues and/or
extensions thereof, and applications for registration of any names and marks
included therewith.  Both during the Employment Term and thereafter, Employee
shall assist the Company and its nominees at all times in the protection of such
Inventions, both in the United States and all foreign countries, including but
not limited to, the execution of all lawful oaths and all assignment documents,
not inconsistent with this Agreement, requested by the Company, or its nominee
in connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign letters patent, including divisions,
continuations, continuations-in-part, reissue, and/or extensions thereof, and
any application for the registration of names and marks included therewith.

 
3

--------------------------------------------------------------------------------

 

(c)           Moreover, if during the Employment Term, Employee creates any
original work of authorship which is the subject matter of copyright relating to
the Company’s business, products, or services, whether such work is created
solely by Employee or jointly with others, the Company shall be deemed the
author of such work if the work is prepared by Employee in the scope of his
employment; or, if the work is not prepared by Employee within the scope of his
employment, but is specifically ordered by the Company as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation or as an instructional
text, then the work shall be considered to be a work made for hire and the
Company shall be the author of the work.  In the event such work is neither
prepared by the Employee within the scope of his employment or is not a work
specially ordered and deemed to be a work made for hire, then Employee hereby
agrees to assign, and by these presents, does assign, to the Company an
undivided one-half interest in and to all of Employee’s worldwide right, title
and interest in and to the work and all rights or copyright therein, including
but not limited to, the execution of all formal assignment documents requested
by the Company or its nominee, not inconsistent with this Agreement, and the
execution of all lawful oaths and applications for registration of copyright in
the United States and foreign countries.


10.           Agreement Not to Solicit.  During the Employment Term and for a
period of one (1) year after the termination of employment hereunder (the date
of such termination of employment being referred to herein as, the “Termination
Date”), regardless of how terminated, Employee will not, solely, jointly, or as
a partner, member, contractor, Employee or agent of any partnership or as an
officer, director, Employee, agent, contractor, stockholder or investor in any
other entity or in any other capacity, directly or indirectly:


(a)           induce, or attempt to induce, any person or party who, on the
Termination Date, is employed by or affiliated with the Company or at any time
during the term of this covenant is, or may be, or becomes an employee of or
affiliated with the Company, to terminate his, her or its employment or
affiliation with the Company;


(b)           induce, or attempt to induce, any person, business or entity which
is or becomes a customer or supplier of the Company, or which otherwise is a
contracting party with the Company, as of the Termination Date, or at any time
during the term hereof, to terminate any written or oral agreement or
understanding with the Company, or to interfere in any manner with any
relationship between the Company and such customer or supplier; or


(c)           employ or otherwise engage in any capacity any person who at the
Termination Date or at any time during the period two (2) years prior thereto
was employed, or otherwise engaged, in any capacity by the Company and who, by
reason thereof is or is reasonably likely to be in possession of any
confidential information.  Employee acknowledges and agrees that the provisions
of this paragraph 10 constitute a material, mutually bargained for portion of
the consideration to be delivered under this Agreement and failure to comply
with this paragraph 10 shall be deemed a breach of this Agreement.


11.           Termination by the Company.  Notwithstanding the provisions of
paragraph 2, the Company may terminate the employment of Employee under this
Agreement if any of the following occur:

 
4

--------------------------------------------------------------------------------

 

(a)           the death of Employee;


(b)           the Employee becomes, in the good faith opinion of the Board of
Directors of the Company, physically or mentally disabled, for a period of more
than six (6) consecutive months, to the extent he is unable to perform his
duties hereunder;


(c)           for any reason, or for no reason, at the end of the initial two
(2) year term of this Agreement or any renewal thereof; or


(d)           for “Cause”, which for purposes of this Agreement shall mean
Employee (i) has engaged in gross negligence or willful misconduct in the
performance of the duties required of him hereunder, (ii) has willfully refused
without proper legal reason to perform the duties and responsibilities required
of him hereunder (provided, however, that no act or failure to act pursuant to
subsections (i) and (ii) above shall be deemed “willful” if due primarily to an
error in judgment or negligence or if made in good faith with reasonable belief
that such act is in the best interest of the Company), (iii) has materially
breached any material provision of this Agreement (and such breach remains
unconnected 30 days following Employee’s receipt of written notice of the breach
from the Company), or (iv) the Employee commits, is arrested or officially
charged with any felony, or any crime involving moral turpitude, which, in the
good faith opinion of the Company, would impair Employee’s ability to perform
his duties hereunder or would impair the business reputation of the Company or
Employee misappropriates any funds or property of the Company.


12.           Termination by Employee.  Notwithstanding the provisions of
paragraph 2, Employee may terminate his employment under this Agreement if any
of the following occur:


(a)           in connection with or based upon (i) a material breach by the
Company of any material provision of this Agreement, (ii) a substantial and
material reduction in the nature or scope of Employee’s duties or
responsibilities, (iii) a permanent re-location of Employee without his approval
to an office outside of Harris County, Texas, or (iv) the assignment to Employee
of duties and responsibilities that are materially inconsistent with his
position; provided, however, that prior to Employee’s termination of employment
under this paragraph 12(a), Employee must give written notice to the Company of
any such breach, reduction or assignment and such breach, reduction or
assignment must remain uncorrected for 30 days following such written notice; or


(b)           at any time, for any other reason whatsoever, in the sole
discretion of Employee.


13.           Termination and Compensation.


(a)           Termination by the Company and Compensation.  In the event that
the Company elects to terminate Employee’s employment prior to the expiration of
a two (2) year initial term, or renewal term, of this Agreement for any reason
other than termination for Cause as expressly provided for in Paragraph 11(d),
or if the Company chooses not to renew this Agreement at the expiration of any
term hereunder, and, in either case such termination or non-renewal constitutes
a Separation from Service (as defined below), then, and in that event, the
Company shall pay to Employee, on the Termination Date, the following
compensation:  (i) a lump sum payment equal to one (1) year’s gross annual
salary, (ii) any earned bonus at the time of termination, (iii) shall continue
the payment of premiums for hospitalization and major medical insurance until
the earliest to occur of the first anniversary of the Termination Date, the date
on which Employee secures full time employment that affords equivalent medical
coverage, or the date on which Employee ceases to be entitled to continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and
(iv) half of all unvested options held by Employee, if any, shall become fully
vested, notwithstanding anything to the contrary contained in the individual
Option Agreement(s).  In the event of a termination for Cause pursuant to
paragraph 11(d), this Agreement shall be wholly terminated and Employee shall
not be entitled to any further compensation or any other benefits provided for
herein, and shall not be entitled to severance pay.  However, any of the
provisions of this Agreement relating to activities and conduct after the
termination of the employment relationship between the Company and Employee
shall remain in full force and effect, and be enforceable.  For purposes of this
Agreement, “Separation from Service” means Employee’s separation from service
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and other guidance promulgated
thereunder) with the group of employers that includes the Company and each of
its “Affiliates.”  For this purpose, “Affiliate” means any incorporated or
unincorporated trade or business or other entity or person, other than the
Company, that along with the Company is considered a single employer under Code
Section 414(b) or Code Section 414(c), but (i) in applying Code Section
1563(a)(1), (2), and (3) for the purposes of determining a controlled group of
corporations under Code Section 414(b), the phrase “at least 50 percent” shall
be used instead of the phrase “at least 80 percent” in each place the phrase “at
least 80 percent” appears in Code Section 1563(a)(1), (2), and (3), and (ii) in
applying Treasury Regulation Section 1.414(c)-2 for the purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for the purposes of Code section 414(c), the phrase “at least 50 percent” shall
be used instead of the phrase “at least 80 percent” in each place the phrase “at
least 80 percent” appears in Treasury Regulation Section 1.414(c)-2.

 
5

--------------------------------------------------------------------------------

 

(b)           Termination by Employee and Compensation.  In the event that
Employee elects to terminate his employment pursuant to paragraph 12(a) and such
termination constitutes a Separation from Service, then, and in that event, the
Company shall pay to Employee, on the Termination Date, the following
compensation: (i) a lump sum payment equal to one (1) year’s gross annual
salary, (ii) any earned bonus for the year in which termination occurs, and
(iii) shall continue the payment of premiums for hospitalization and major
medical insurance until the earliest to occur of the first anniversary of the
Termination Date, the date on which Employee secures full time employment that
affords equivalent medical coverage, or the date on which Employee ceases to be
entitled to COBRA continuation coverage.  In the event that Employee elects to
terminate his employment pursuant to paragraph 12(b), this Agreement shall be
wholly terminated and Employee shall not be entitled to any further compensation
or any other benefits provided for herein, and shall not be entitled to
severance pay.  However, any of the provisions of this Agreement relating to
activities and conduct after the termination of the employment relationship
between the Company and Employee shall remain in full force and effect and
enforceable.


(c)           Termination Following Change in Control.  Notwithstanding the
provisions of Sections 13(a) and (b) herein to the contrary, in the event that a
change in control event (as defined below) occurs and (x) the Employee is
terminated by the Company for any reason other than for cause pursuant to
Section 11(d) within one year following such change in control (or if this
Agreement is not automatically renewed prior to expiration as provided for
herein within such one year period), or (y) Employee terminates his employment
in accordance with Section 12(a) hereof within one year following such change in
control, and any such termination (or nonrenewal) constitutes a Separation from
Service, then, and in that event, in lieu of the compensation to which Employee
would have been entitled pursuant to Sections 13(a) or (b), the Company shall
pay to Employee, on the Termination Date, the following compensation:  (i) a
lump sum payment equal to two (2) year’s gross annual salary, (ii) a payment
equal to two (2) times the bonus which Employee would have been eligible to
receive for the year in which termination occurs, which amount shall be
calculated, in the discretion of the Company, utilizing (x) audited financial
statements of the Company for such year or for the four fiscal quarters
preceding the Termination Date (in each case as approved by the Audit Committee
of the Board of Directors of the Company), or (y) any other methodology that the
Company, in good faith, determines to be appropriate; (iii) the Company shall
continue the payment of premiums for hospitalization and major medical insurance
until the earliest to occur of the second anniversary of the Termination Date,
the date on which Employee secures full time employment that affords equivalent
medical coverage, or the date on which Employee ceases to be entitled to COBRA
continuation coverage; and (iv) all outstanding restricted stock, options and
other awards with respect to equity interests in the Company and/or its
affiliates granted to Employee shall vest fully on such Termination Date;
provided, however, that no equity award shall vest to the extent such vesting
would cause the award to fail to satisfy the requirements of Code Section
409A.  In the event that Employee elects to terminate his employment pursuant to
paragraph 12(b) following a change in control event, this Agreement shall be
wholly terminated and Employee shall not be entitled to any further compensation
or any other benefits provided for herein, and shall not be entitled to
severance pay. Notwithstanding the foregoing, to accommodate the time necessary
to conclude an audit of the Company’s financial records or as may otherwise
be  necessary ascertain the amount thereof, compensation payable pursuant to
clause (ii) above, shall be deemed paid on the termination date if paid within
the same calendar year in which termination of employment occurs or, if later,
by the 15th day of the third calendar month following termination of employment;
provided, Employee shall not be permitted, directly or indirectly, to designate
the taxable year of the payment of such compensation.

 
6

--------------------------------------------------------------------------------

 

Change in control event shall be defined to be any one of the following:  (i)
any merger, consolidation or reorganization in which the Company is not the
surviving entity (or survives only as a subsidiary of an entity), (ii) any sale,
lease, exchange, or other transfer of (or agreement to sell, lease, exchange, or
otherwise transfer) all or substantially all of the assets of the Company to any
other person or entity (in one transaction or a series of related transactions),
(iii) dissolution or liquidation of the Company, (iv) when any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 30% of the
outstanding shares of the Company’s voting stock (based upon voting power), (v)
as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board of Directors, or (vi) any event that is
reported by the Company under Item 5.01 of a Form 8-K filed with the Securities
and Exchange Commission; provided, however, that the term “change in control
event” shall not include any reorganization, merger, consolidation, sale, lease,
exchange, or similar transaction involving solely the Company and one or more
previously wholly-owned subsidiaries of the Company unless such matter is
described in clause (vi) above.


(d)           IRC Section 409A.  The severance pay and severance benefits
provided under this Agreement are intended to be compliant with or exempt from
Code Section 409A and any ambiguous provision will be construed in a manner that
is compliant with or exempt from the application of Code Section 409A.  If a
provision of the Agreement would result in the imposition of an applicable tax
under Code Section 409A, the parties agree that such provision shall be reformed
to the extent permissible under Code Section 409A to avoid imposition of the
applicable tax, with such reformation effected in a manner that has the most
favorable tax result to Employee.  Notwithstanding any provision in this
Agreement to the contrary, if (a) Employee is a “specified employee,” as such
term is defined in Code Section 409A and (b) any payment due under this
Agreement is subject to Code Section 409A and is required to be delayed under
Code Section 409A because Employee is a specified employee, that payment shall
be payable on the earlier of (i) the first business day that is six months after
Employee’s Separation from Service, (ii) the date of Employee’s death, or (iii)
the date that otherwise complies with the requirements of Code Section
409A.  This Section shall be applied by accumulating all payments that otherwise
would have been paid within six months of Employee’s Separation from Service and
paying such accumulated amounts on the earliest business day which complies with
the requirements of Code Section 409A.  For purposes of determining the identity
of specified employees, Parent Company may establish procedures as it deems
appropriate in accordance with Code Section 409A.  For purposes of Code Section
409A, each payment amount or benefit due under this Agreement will be considered
a separate payment and Employee’s entitlement to a series of payments or
benefits under this Agreement is to be treated as an entitlement to a series of
separate payments.

 
7

--------------------------------------------------------------------------------

 

14.           No Duty to Mitigate Losses.  Employee shall have no duty to find
new employment following the termination of his employment under circumstances
which require the Company to pay any amount to Employee pursuant to paragraph
13.  Any salary or remuneration received by Employee from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment with the
Company shall not reduce the Company’s obligation to make a payment to Employee
(or the amount of such payment) pursuant to the terms of paragraph 13.


15.           Notices.  All notices or other communications pursuant to this
Agreement may be given by personal delivery, or by certified mail, addressed to
the home office of the Company or to the last known address of
Employee.  Notices given by personal delivery shall be deemed given at the time
of delivery, and notices sent by certified mail shall be deemed given when
deposited with the U.S. Postal Service.


16.           Entirety of Agreement Amendment.  This Agreement contains the
entire understanding of the parties and all of the covenants and agreements
between the parties with respect to Employee’s employment.  No amendment to this
Agreement shall be effective unless it is in writing and signed by both the
parties hereto.


17.           Governing Law.  This Agreement shall be construed and enforced in
accordance with, and be governed by, the laws of the State of Texas.

 
8

--------------------------------------------------------------------------------

 

18.           Waiver.  The failure of either party to enforce any rights
hereunder shall not be deemed to be a waiver of such rights, unless such waiver
is an express written waiver which has been signed by the waiving party.  Waiver
of one breach shall not be deemed a waiver of any other breach of the same or
any other provision hereof.


19.           Assignment.  This Agreement shall not be assignable by
Employee.  Subject to Section 12(b) hereof, in the event of a future disposition
of the properties and business of the Company by merger, consolidation, sale of
assets, or otherwise, then the Company may assign this Agreement and all of its
rights and obligations to the acquiring or surviving entity; provided, that any
such entity shall assume all of the obligations of the Company hereunder.


20.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original for all purposes
hereof.


21.           Arbitration.  Any dispute, controversy or claim arising out of or
relating to this Agreement and Employee’s job duties shall be submitted to and
finally settled by binding arbitration to be held in Houston, Texas, in
accordance with the rules of the American Arbitration Association in effect on
the Effective Date, and judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof.  All agreements
contemplated herein to be entered into to which the parties hereto are parties
shall contain provisions which provide that all claims, actions or disputes
pursuant to, or related to, such agreements shall be submitted to binding
arbitration.  In any proceeding to enforce the provisions hereof, the prevailing
party shall be entitled to recover reasonable expenses incurred by him,
including reasonable attorneys’ fees.


22.           IRC Section 280G Gross-Up.  In the event that it is determined
that any payment (other than the Gross-Up payment provided for in this paragraph
22) or distribution by the Company or any of its affiliates to or for the
benefit of the Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program or arrangement, including without
limitation any stock option or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Code Section 4999 or
any successor provision thereto by reason of being considered contingent on a
change “in the ownership or effective control” of the Company or “in the
ownership of a substantial portion of the assets” of the Company, within the
meaning of Code Section 280G or any successor provision thereto (such tax being
hereafter referred to as the “Excise Tax”), then the Employee will be entitled
to receive an additional payment or payments (a “Gross-Up Payment”).  The
Gross-Up Payment will be in an amount such that, after payment by the Employee
of all taxes, including any Excise Tax imposed upon the Gross-Up Payment, the
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.  The determination of whether an Excise Tax would be
imposed, the amount of such Excise Tax, and the calculation of the amounts
referred to in this paragraph 22 will be made at the expense of the Company by
the Company’s regular independent accounting firm (the “Accounting Firm”), which
shall provide detailed supporting calculations.  Any determination by the
Accounting Firm will be binding upon the Company and the Employee.  The Gross-Up
Payment will be paid to the Employee as soon as administratively practicable,
but in no event later than the end of the Employee’s taxable year next following
the Employee’s taxable year in which the excise tax imposed by Code Section 4999
is remitted to the taxing authority.

 
9

--------------------------------------------------------------------------------

 

This Agreement is entered into as of the date hereof.



 
“COMPANY”
       
BOOTS & COOTS SERVICES, LLC
       
By:
/s/ JERRY WINCHESTER
   
Jerry Winchester, CEO
             
“EMPLOYEE”
             
/s/ DEWITT H. EDWARDS
 
Dewitt H. Edwards

 
 
10

--------------------------------------------------------------------------------